DETAILED ACTION
This office action is in response to applicant’s filing dated March 15, 2021.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 21-26 is/are pending in the instant application.  Acknowledgement is made of Applicant's remarks and amendments filed March 15, 2021.  Acknowledgement is made of Applicant's cancelation of claim(s) 1-20; and addition of new claim(s) 21-26. 
Applicants elected without traverse of a composition formulation species comprising a prostaglandin, latanoprost in the reply filed on September 21, 2020.  The requirement is still deemed proper.  
New claims 21-26 are directed to the elected species and thus are presently under examination.
Claims 21-26 are presently under examination as they relate to the elected species:  latanoprost.

Priority
The present application is a continuation of U.S. Application No. 15/132,768 filed on April 19, 2016, which is a continuation of U.S. Application No. 13/939,381 filed on July 11, 2013, 


Objections and/or Rejections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated (Maintained Objections and/or Rejections) or newly applied (New Objections and/or Rejections, Necessitated by Amendment or New Objections and/or Rejections, NOT Necessitated by Amendment). They constitute the complete set presently being applied to the instant application.

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 21-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hagihara et al (WO 2010/113957, published October 7, 2010, cited in the IDS filed September 23, 2019) in view of Prasanna et al (US 2008/0045545 A1, cited in the IDS filed September 23, 2019); Nickens et al (Investigative Ophthalmology & Visual Science, 2011; 52(14): 225-225) and Xalatan® (Xalatan® Package Insert, Pfizer Pharmacia & Upjohn Co, August 2011).
WO 2010/113957 (Hagihara) is the PCT counterpart to US 2012/0190852 (Hagihara).  WO 2010/113957 has a 102(b) date as a result of its October 7, 2010 publication date.   

Regarding claims 21 and 24, Hagihara teaches a medical composition for the treatment or prophylaxis of glaucoma which comprises isopropyl (6-{[4-(pyrazol-1-yl)benzyl](pyridin-3-ylsulfonyl) aminomethyl}pyridin-2-ylamino)acetate (claims 1 and 18).  
Hagihara does not teach a composition comprising isopropyl (6-{[4-(pyrazol-1-yl)benzyl](pyridin-3-ylsulfonyl) aminomethyl}pyridin-2-ylamino)acetate and the elected additional pharmaceutical agent, prostaglandin, latanoprost.  
However, Hagihara further teaches in therapeutic agents for glaucoma or ocular hypertension presently used for clinical purposes, there are sympathetic drugs, parasympathetic drugs, sympathetic inhibitors (α1 blocker, β blocker, α1β blocker, etc.), carbonic anhydrase inhibitors, hyperosmotic agent, etc.; however, in recent years, prostaglandin-like (hereinafter abbreviated to as "PG") drugs which have potent ocular hypotensive effects and have less side effect are leapsed into the firstly selecting drugs [0003]; the FP agonist presently used in clinical therapy is PGF2α derivatives (Latanoprost and Isopropyl unoprostone), which is less causing allergy, and causes substantially no systemic side effect [0004] (emphasis added).

Prasanna et al teach pharmaceutical compositions containing EP2 agonists for lowering intraocular pressure and thereby treating glaucoma (abstract); an EP2 agonist is the compound depicted as Compound 1 below:
Compound 1

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Compound 1 is structurally similar to the instantly claimed compound, isopropyl (6-{[4-(pyrazol-1-yl)benzyl](pyridin-3-ylsulfonyl) aminomethyl}pyridin-2-ylamino)acetate, depicted as Claimed compound below:
Claimed Compound
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


	Nickens teaches Taprenepag Isopropyl (PF-04217329, a selective EP2 receptor agonist, as monotherapy and in combination with latanoprost (Title) and TAP (Taprenepag Isopropyl) reduces IOP (intraocular pressure) consistently throughout the day and night; TAP + latanoprost reduces IOP more than prostaglandins or prostaglandin + timolol; the difference is expected to be larger at higher baselines (conclusions); for similar baseline IOP, TAP + latanoprost significantly reduced IOP more than TAP alone (p=0.002) and was consistent over the time course; the effect of baseline IOP on IOP reduction was significantly different between TAP alone and TAP + latanoprost, resulting in a larger difference between mono and combination therapy at higher baselines (Results).  Taprenepag Isopropyl is identical to Compound 1, as evidenced by SciFinder (CAS Registry number 1005549-94-9, obtained from SciFinder December 10, 2020).  Thus, Nickens establishes that the combination of structurally similar EP2 agonist, Compound 1, in combination with latanoprost results in greater reduction in IOP compared to monotherapy, prostaglandins or prostaglandins + timolol.  
It would have been prima facie obvious to one of ordinary skill in the art to modify the medical composition for the treatment or prophylaxis of glaucoma which comprises isopropyl 
It would be prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the references so as to formulate a medical composition comprising isopropyl (6-{[4-(pyrazol-1-yl)benzyl](pyridin-3-ylsulfonyl) aminomethyl}pyridin-2-ylamino)acetate taught by Hagihara in combination with latanoprost in view of Prasanna and Nickens.  One would have been motivated to do so because each of the therapeutics has been individually taught in the prior art to be successful for the treatment of glaucoma. Moreover, the instant situation is amenable to the type of analysis set forth in In re Kerkhoven, 9o5 USPQ 1069 (CCPA 1980) wherein the court held that it is prima facie obvious to combine two agents each of which is taught by the prior art to be useful for the very same purpose. The idea of combining them flows logically from having been individually taught in the prior art. Applying the same logic to the instant claims, one of ordinary skill in the art would 
Secondly, the strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 7o9 F.gd 989, 994-95, 217 USPQ 1, 5- 6 (Fed. Cir. 1983). In the present case, latanoprost is known to be therapeutically effective in combination with additional glaucoma agents, per Prasanna and Nickens. Accordingly, one of skill in the art would have a reasonable expectation of success that by combining (6-{[4-(pyrazol-1-yl)benzyl](pyridin-3-ylsulfonyl) aminomethyl}pyridin-2-ylamino)acetate with latanoprost, one would achieve a pharmaceutical agent for glaucoma.

Regarding the amount of isopropyl (6-{[4-(pyrazol-1-yl)benzyl](pyridin-3-ylsulfonyl) aminomethyl}pyridin-2-ylamino)acetate, Hagihara teaches a dosage of the effective ingredient in a medical composition of the present invention may vary depending on a symptom, age, administration method, etc.; in the case of ophthalmic solutions, it may be eye-dropped with a concentration of preferably 0.000001 to 1 % (w/v), more preferably 0.00001 to 0.1 % (w/v) with one to several drops per each time once to several times (for example, 1 to 8 times) per day.  The amounts taught by Hagihara overlap the instantly claimed amounts.  Moreover, Nickens teaches subjects were administered TAP 0.01% qAM for 14 days.  Regarding the claimed prima facie obvious to one of ordinary skill in the art to utilize the amounts of isopropyl (6-{[4-(pyrazol-1-yl)benzyl](pyridin-3-ylsulfonyl) aminomethyl}pyridin-2-ylamino)acetate and the amounts of Compound 1 taught by Nickens as a starting point for optimizing the amount of isopropyl (6-{[4-(pyrazol-1-yl)benzyl](pyridin-3-ylsulfonyl) aminomethyl}pyridin-2-ylamino)acetate in formulation a composition comprising isopropyl (6-{[4-(pyrazol-1-yl)benzyl](pyridin-3-ylsulfonyl) aminomethyl}pyridin-2-ylamino)acetate and latanoprost since Hagihara and Nickens suggests these amounts are useful for formulating an ophthalmic composition for treating glaucoma.  Moreover, it would have been prima facie obvious to one of ordinary skill in the art to utilize the amounts of latanoprost taught by Xalatan®  as a starting point for optimizing the amount of latanoprost in formulation a composition comprising isopropyl (6-{[4-(pyrazol-1-yl)benzyl](pyridin-3-ylsulfonyl) aminomethyl}pyridin-2-ylamino)acetate and latanoprost, since Xalatan® teaches this amount is approved for administration in a human for treating glaucoma.   MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  Moreover, dosage and treatment regimen are result-effective variables, i.e. a variable that achieves a recognized result. Therefore, the determination of the optimum or workable dosages would have been well within the practice of routine experimentation by the skilled  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").

Regarding claims 22 and 25, MPEP 2113, teaches that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). In the instant case, the prior art teaches compositions comprising the same components: isopropyl (6-{[4-(pyrazol-1-yl)benzyl](pyridin-3-ylsulfonyl) aminomethyl}pyridin-2-ylamino)acetate and latanoprost in amounts that render the instantly claimed amounts obvious.  The instantly claimed process seems to simply mix the exact same or similar components disclosed in the prior art. This is a very simple procedure and as such it will be expected, unless Applicant can provide any evidence to the contrary, that the composition of the prior has the same physical characteristics as the composition resulting from applying the process of claims 22 and 25.  Apparently, the product resulting from the instant process is In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983)”.
Regarding claims 23 and 26, it would have been prima facie obvious to provide a separate composition for each of isopropyl (6-{[4-(pyrazol-1-yl)benzyl](pyridin-3-ylsulfonyl) aminomethyl}pyridin-2-ylamino)acetate and latanoprost since the prior art teaches the solutions are individually useful for treating glaucoma. 
Response to Arguments
Applicant's arguments have been fully considered but are not persuasive.
Since a new rejection was issued (see above), it is the Examiner’s belief that most of the arguments presented by Applicant have been considered/answered in the rejection itself, so only those arguments not addressed in the rejection are being considered below:
Applicant argues:
Hagihara et al may broadly describe the concentration of the pyridylaminoacetic acid compound as 0.00001 to 0.1% (w/v), but there is no suggestion in Hagihara et al that the concentration of the present compound should in fact be limited to a narrow concentration range of 0.0006 to 0.003 w/v% as recited in present claims 21 and 24.  Prasanna et al moreover, describes a Compound 1 that the Examiner asserts is structurally similar to the present compound (however, they are entirely different compounds, as discussed below with respect to Nickens et al). But Prasanna et al does not disclose any specific combinations of Compound 1 with other glaucoma medications, and in particular latanoprost. There is also no description or 

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
Isopropyl (6-{[4-(pyrazol-1-yl)benzyl](pyridin-3-ylsulfonyl) aminomethyl}pyridin-2-ylamino)acetate and Compound I/Taprenepag isopropyl are of sufficiently close structural similarity that one of ordinary skill in the art would reasonably expect that they would have similar properties.  As set forth above, it would have been prima facie obvious to one of ordinary skill in the art to utilize the amounts of isopropyl (6-{[4-(pyrazol-1-yl)benzyl](pyridin-3-ylsulfonyl) aminomethyl}pyridin-2-ylamino)acetate and the amounts of Compound 1 taught by  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
	

	Applicant argues:
	According to the present invention, as can be seen from Table 2, testing demonstrated that the intraocular-pressure-lowering effect of administering the present compound alone was 1.6 mmHg; the intraocular-pressure-lowering effect of administering latanoprost alone was 1.5 mmHg; and the intraocular-pressure-lowering effect of administering the combination of the 

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
 	MPEP 716.02.II. states: "Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967).  In the instant case, as set forth above, Nickens establishes that the combination of structurally similar EP2 agonist, Compound 1, in combination with latanoprost results in greater reduction in IOP compared to monotherapy, prostaglandins or prostaglandins + timolol.  Thus, it is not unexpected that the combination of the instantly claimed compound with latanoprost results in greater intraocular pressure lowering effect compared to monotherapy.
	
Conclusion
Claims 21-26 are rejected.
No claim is allowed.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088.  The examiner can normally be reached on 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/RR/             Examiner, Art Unit 1628                                                                                                                                                                                           
/MARCOS L SZNAIDMAN/             Primary Examiner, Art Unit 1628